DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-19, 21-26, and 28-38 are pending in the instant application and are examined on the merits herein. 

Priority
The instant application is a 371 of PCT/US2019/013634 filed on 01/15/2019 which claims priority to U.S. Provisional application no. 62/617,487 filed on 01/15/2018. 
Receipt is acknowledged of certified copies of papers required by CFR 1.55.
Priority is given for claims 16-19, 21-26, and 28-38 to the prior-filed application, U.S. provisional application no. 62/617,487, filed on 01/15/2018.

Information Disclosure Statement
The information disclosure statement filed 07/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Foreign patent document SG/71559 to Heaton has not been provided, nor has a translated abstract been provided. All other references within the IDS filed 07/13/2020 have been considered.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “142” has been used to designate both a and an attachment device. In figure 2, reference character 142 designates both a sensor and an attachment device. In figure 7, reference character 142 designates only an attachment device. In the specification, reference character 142 is used to reference a sensor. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 514 (para. 0074 line 14) and 374 (.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

The word peripheral is incorrectly written as “Perpheral” (para. 0055 line 14).
The controller is incorrectly numbered as ref. number 150 (para. 0060 line 5).
Appropriate correction is required.
The use of the term Prontosan (para. 0061 line 14), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 are unclear due to depending upon a cancelled claim. This rejection could be rendered moot by changing the claim dependency to claim 16. In the interest of compound prosecution, the examiner will be treating the claims as though they are dependent upon claim 16.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19, 21, 28, 30-31, 34, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 8,439,882 to Kelch (PTO-892) in view of PG Pub. no. US2010/0022990 to Karpowicz (PTO-892). 
Regarding claim 16, Kelch discloses a system for treating a tissue site, comprising: a dressing adapted to be placed on the tissue site (Fig. 4A, 438 dressing); a diagnostic module (Fig. 4A, 434 MEMS device housing) adapted to be positioned adjacent the dressing (col. 8 lines 21-23), and a transceiver configured to transmit a first output (col. 5 lines 59-65; Fig. 4A, 434 MEMS device) and a therapy unit (Fig. 4A, 400 treatment system), comprising: a negative-pressure source (col. 7 lines 54-56; Fig. 4A, 424 vacuum pump) adapted to be fluidly coupled to the dressing (col. 9 lines 1-9; Fig. 4A, 436 conduit, 438 dressing), a fluid source (col. 7 lines 61-67; Fig. 4A, 428 treatment fluid) adapted to be fluidly coupled to the dressing (col. 8 lines 57-60; Fig. 4A, 436 conduit, 438 dressing), a communication device configured to receive the first output from the transceiver (col. 7 lines 26-28; Fig. 4A, 414 I/O unit, 434 MEMS device), and a processing unit coupled to the communication device (Fig. 4A, 406 processor, 414 I/O unit) and configured to alter an operational parameter of the system based on the first output (col 8 lines 14-18; Fig. 4A, 408 software).
Kelch differs from the instantly claimed invention in that Kelch fails to disclose a first sensor device as a part of the diagnostic module comprising a first sensor configured to detect a first variable associated with the tissue site and to generate a first output based on the detected first variable, and a transceiver configured to transmit the first output generated by the first sensor.
Karpowicz teaches a system for treating a tissue site comprising a first sensor (Fig. 4, 406 sensor) configured to detect a first variable associated with the tissue site (para. 0012 lines 1-7) and to generate a first output based on the detected first variable (Fig. 4, 413 sensor microcontroller), and a transceiver (Fig. 4, 415 transmitter) configured to transmit the first output generated by the first sensor (para. 0049 lines 23-25).
Karpowicz is understood to be analogous to the claimed invention because it teaches a NPWT/irrigation system for sensing characteristics of wound exudate. One of ordinary skill in the art 
Regarding claim 17, Kelch further discloses that the operational parameter relates to operation of at least one of the negative-pressure source and the fluid source (col. 8 lines 10-18).
Regarding claim 18, Kelch further discloses that the operational parameter is a flow rate of a fluid to be delivered from the fluid source to the dressing (col. 8 lines 51-60).
Regarding claim 19, Kelch further discloses that the operational parameter is an increase of the negative pressure provided by the negative-pressure source (col. 9 lines 10-42).
Regarding claim 21, Kelch differs from the instantly claimed invention in that Kelch fails to disclose that the communication device comprises a radio configured to communicate on a personal area network.
Karpowicz teaches a communication device (Fig. 4, 424 communication device) comprising a radio configured to communicate on a personal area network (para. 0044 lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the communication device of Kelch to comprise a radio configured to communicate on personal area network as taught by Karpowicz, because a radio is a device well-known in the art for communication.
Regarding claim 28, Kelch differs from the instantly claimed invention in that Kelch fails to disclose that the first sensor device further comprises a second sensor configured to detect a second variable associated with the tissue site.
Karpowicz teaches that first sensor device (Fig. 4, 3 module) further comprises a second sensor (Fig. 4, 407 sensor) configured to detect a second variable associated with the tissue site (para. 0012 lines 1-7).
The obviousness for modifying Kelch by the structural modifications of Karpowicz is discussed in para. 21 above.  
Regarding claim 30-31, Kelch differs from the instantly claimed invention in that Kelch fails to disclose that the diagnostic module further comprises a second sensor device comprising a second sensor and that the second sensor is configured to detect a second variable related to the tissue site and to generate a second output based on the detected second variable.
Karpowicz teaches that the diagnostic module (Fig. 4, 3 microsensor array) further comprises a second sensor device comprising a second sensor (Fig. 4, 407 sensor) and that the second sensor is configured to detect a second variable related to the tissue site (para. 0012 lines 1-7) and to generate a second output based on the detected second variable (Fig. 4, 413 sensor microcontroller handles sensor output).
The obviousness for modifying Kelch by the structural modifications of Karpowicz is discussed in para. 21 above. 
Regarding claim 34, Kelch differs from the instantly claimed invention in that Kelch fails to disclose an electrical connection between the second sensor device and the first sensor device and configured to communicate a second output generated by the second sensor from the second sensor device to the first sensor device, wherein the transceiver of the first sensor device is further configured to transmit the second output generated by the second sensor.
Karpowicz teaches that the first and second sensor devices are electrically connected (Fig. 4, connected through 3 the microsensor array) and configured to communicate a second output generated by the second sensor from the second sensor device to the first sensor device (Fig. 4, communicate through 413 the sensor microcontroller), wherein the transceiver of the first sensor device is further configured to transmit the second output generated by the second sensor (Fig. 4, 415 transceiver of sensor one configured to transmit the output of sensor two). 
The obviousness for modifying Kelch by the structural modifications of Karpowicz is discussed in para. 21 above. 
Regarding claim 37, Kelch further discloses that the first variable related to the tissue site is pH (col. 7 lines 4-9).
Regarding claim 38, Kelch further discloses that the first variable related to the tissue site is temperature (col. 8 lines 41-44).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Karpowicz as applied to claim 16 above, and further in view of WO/2016/061146 to Phillips (PTO-892).
The combined teachings of Kelch and Karpowicz are explained in the rejection starting at paragraph 17 above.
Regarding claim 22, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach that the communication device comprises a cellular modem.
Phillips teaches a communication device comprising a cellular modem (para. 0017 lines 1-8).
Phillips is understood to be analogous to the claimed invention in that Phillips teaches a NPWT system utilizing a communications system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the communication device of Kelch and Karpowicz to be a cellular modem as taught by Phillips, because a cellular modem is a device well-known in the art for communication.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Karpowicz as applied to claim 16 above, and further in view of U.S. Patent no. 6,963,772 to Bloom (PTO-892).
The combined teachings of Kelch and Karpowicz are explained in the rejection starting at paragraph 17 above.
Regarding claim 23, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach that the first sensor is configured to measure an electrical property of a material adapted to be degraded at the tissue site.
Regarding claim 24, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach that the electrical property is an electrical impedance of the material.
Bloom teaches a wound monitoring device comprising a sensor (Fig. 2A-2E, 36 and 38 sensors) configured to measure an electrical property at the tissue site, specifically an electrical impedance (col. 4 lines 19-29).  
Bloom is understood to be analogous to the claimed invention in that Bloom teaches a device for monitoring characteristics of a wound. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the sensor of Kelch and Karpowicz to detect an electrical impedance at a tissue site as taught by Bloom, because Bloom teaches that normal and pathological states of tissue demonstrate different impedance profiles (see col. 4 lines 53-58). 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Karpowicz as applied to claim 16 above, and further in view of PG Pub no. US2012/0191031 to Quisenberry (PTO-892).
The combined teachings of Kelch and Karpowicz are explained in the rejection starting at paragraph 17 above.
Regarding claim 25, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach a first treatment source configured to provide a first therapeutic compound to a fluid of the fluid source for delivery to the dressing.
Quisenberry teaches a treatment source (Fig. 11, 1106 luer lock) configured to provide a first therapeutic compound to a fluid of the fluid source for delivery to the dressing (para 0057; Fig. 11, 804 dressing).
Quisenberry is understood to be analogous to the claimed invention in that Quisenberry teaches a NPWT system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the fluid flow path of the fluid source of Kelch and Karpowicz to 
Regarding claim 26, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach a first treatment source configured to provide a first therapeutic compound to a fluid of the fluid source for delivery to the dressing; and a second treatment source configured to provide a second therapeutic compound to the fluid.
Quisenberry teaches a treatment source (Fig. 11, 1106 luer lock) configured to provide a first therapeutic compound to a fluid of the fluid source for delivery to the dressing (para. 0057; Fig. 11, 804 dressing), but does not specifically teach a second treatment source. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fluid flow path of the fluid source of Kelch and Karpowicz to include a first (obviousness rationale in para. 51 above) and further a second treatment source to allow a user to administer multiple treatment compounds to the tissue site, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Karpowicz as applied to claims 16 and 30 above, and further in view of WO/2011/023384 to Baumann (PTO-892).
The combined teachings of Kelch and Karpowicz are explained in the rejection starting at paragraph 17 above.
Regarding claim 32, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach that the second sensor device is adapted to be positioned proximate the tissue site at a distance separating the first sensor device and the second sensor device; and the second sensor is configured to detect the first variable associated with the tissue site and to generate a second output.
Regarding claim 33, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach that the second sensor device further comprises a second transceiver configured to transmit a second output generated by the second sensor.
Baumann teaches a second sensor device (Fig. 1, 19 and 20 sensor devices) adapted to be positioned proximate the tissue site (Fig. 1, 1 tissue site) at a distance separating the first and second sensor devices (Fig. 1) comprising a second sensor configured to detect the first variable associated with the tissue site and to generate a second output (para. 0059 lines 358-360) and further comprising a second transceiver configured to transmit the second output generated by the second sensor (para. 0062-0064 lines 390-406).
Baumann is understood to be analogous to the claimed invention in that Baumann teaches a NPWT device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the second sensor of Kelch and Karpowicz to be positioned separate from the first sensor and further comprising a second transceiver as taught by Baumann with the reasonable expectation of providing a measurement of wound characteristics and transmitting that measurement from separate parts of the tissue site. 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Karpowicz as applied to claims 16, 30, and 34 above, and further in view of European patent no. 1,863,549 to Baumann (PTO-892).
The combined teachings of Kelch and Karpowicz are explained in the rejection starting at paragraph 17 above.
Regarding claim 35, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach that the processing unit is further configured to receive the second output and to compare the first output to the second output.
Regarding claim 36, the combined teachings of Kelch and Karpowicz differ from that of the instantly claimed invention in that they do not teach that the processing unit is further configured to produce an alarm signal based on a comparison of the first output and the second output.
Baumann teaches a processing unit (Fig. 1, 6 micro-processor control unit) configured to receive the second output (para. 0061 lines 497-501), compare the first and second outputs (para. 0040-0042 lines 332-341), and further produce a signal based on the comparison (para. 0074 lines 623-624). 
One of ordinary skill in the art before the effective filing date of the instant application to modify the processing unit of Kelch and Karpowicz to be configured to compare the first and second outputs and produce an alarm signal based on the comparison as taught in Baumann, because Baumann teaches that this comparison can be used in fault diagnostic procedures that can prompt a user to fix a certain system error (see para. 0073-0074 lines 609-624). 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: It would not have been obvious to modify the system of Kelch and Karpowicz by prior art available before the effective filing date of the instant application to comprise treatment sources whose therapeutic compound delivery could be controlled by the processor based on variables detected by the first and second sensors. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781